                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          EASTERN DIVISION

IKE SHAUNDALE NUNN,
ADC #152571                                                            PLAINTIFF

V.                      CASE NO. 2:18-CV-137-JM-BD

DRUMMOND, et al.                                                    DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 15th day of October, 2019.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
